Citation Nr: 0631769	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches, claimed as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the claim of entitlement to 
service connection for headaches, claimed as a residual of a 
head injury.

In September 2005 the veteran presented personal testimony 
before the undersigned Veterans Law Judge during a Travel 
Board hearing.  A transcript of the hearing is of record.

This case was remanded in November 2005 for additional 
development.


FINDINGS OF FACT

1.  The RO denied service connection for headaches, claimed 
as a residual of a head injury, in an August 2000 rating 
decision; the veteran did not appeal. 

2.  Evidence received since the August 2000 rating decision 
includes evidence which is cumulative or redundant of 
evidence previously of record; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The August 2000 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2006).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for headaches, 
claimed as a residual of a head injury.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a claim, including the degree of disability and 
the effective date of an award.  The veteran received notice 
in April 2006.  

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in the context of a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and notify the claimant with a letter 
that describes what evidence would be necessary to 
substantiate an element(s) required to establish his 
entitlement to service connection, that was found 
insufficient in the previous denial.  Because such notice 
was sent to the veteran in November 2002, with an 
opportunity to respond, to adjudicate this claim would not 
cause any prejudice to the veteran.  

In this case, the veteran's motion to reopen his claim for 
service connection was received December 2001.  In 
correspondence dated in November 2002, he was notified of 
the provisions of the VCAA as they pertain to the issues of 
reopening a claim for service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this 
claim.

The veteran's original service connection claim for 
headaches, claimed as a residual of a head injury was denied 
by an August 2000 rating decision because there was no 
medical evidence showing that a headache disorder was 
causally related to service.  The veteran failed to appeal 
the decision.  As such, the August 2000 decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100 (2006).  


Laws & Analysis

In December 2001 the veteran submitted a request to reopen 
his claim for headaches, claimed as a residual of a head 
injury.  

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect 
to that claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The evidence previously considered by the RO in the August 
2000 rating decision included service medical records, VA 
outpatient treatment records dated from August 1999 to May 
2000; lay statements from W.D.S., D.D.S., dated in October 
2000, and J.C. dated in April 2001, and C.L.P., dated in May 
2001; and a May 2001 VA neurological examination.  

The service medical records were negative for a head injury 
during service.  On his enlistment examination the veteran 
indicated a history of frequent or severe headaches prior to 
entry into service.  The records also revealed complaints of 
headaches in service, specifically in October 1954 and June 
1955.  The June 1955 entry showed the veteran was seen in 
sick bay aboard the LSST 1146.  He complained of a headache, 
not relieved by aspirin, and gave a history of passing out 
during boot camp in March 1952.  A chronic headache disorder 
was not diagnosed.  The separation examination was negative 
for a chronic headache disorder or diagnosed residuals of a 
head trauma.  

The VA outpatient treatment records reflected the veteran's 
continuing complaint of frontal headaches; with a history of 
head trauma in service, per the veteran.  The lay statements 
from the former servicemen described their eyewitness 
account of the veteran's head injury while aboard their 
vessel.  Finally, the report from the VA examination 
indicated that it was less likely than not that the 
veteran's headaches were post-traumatic in origin.  It was 
noted that the veteran was taking excessive amounts of over-
the-counter analgesics and that any of these drugs taken in 
excessive amounts could cause and sustain headaches 
(analgesic rebound headaches).

In connection with the request to reopen his claim the 
veteran submitted VA outpatient treatment records dated from 
August 1999 to December 2005.  He also included a record of 
the medications filled at a Walmart pharmacy from January 
2003 to July 2003.  The veteran also submitted duplicate 
copies of the April 2001 lay statement of J.C.; and the May 
2001 lay statement C.L.P.

The veteran presented testimony before the undersigned 
Veterans' Law Judge in September 2005.  During his 
testimony, the veteran denied having reported to sick bay 
aboard the LSST 1146 in 1953, for a headache.  He testified 
that he sought medical treatment at the sick bay because he 
sustained a head injury while performing his duties as a 
coxswain.  He recalled that in sick bay his head was shaved 
and bandaged because it was bleeding a lot.  He stated that 
he given three days of light duty.  He further testified 
that his following that injury he continued to have 
headaches and take aspirin.  The veteran indicated over the 
past two years the headaches have worsened and he has had 
blackouts.  He also stated that the first time he sought 
medical treatment specifically for headaches was in August 
1955 at a VA medical facility in Dallas, Texas.
After reviewing the evidence submitted in connection with 
reopening this claim, the Board observes that only part of 
this evidence is new; specifically the Walmart prescriptions 
list and the VA outpatient treatment records dated from June 
2000 to December 2005.  In contrast however, the lay 
statements of the former servicemen and the VA outpatient 
treatment records dated from August 1999 to May 2000 are 
duplicates of evidence previously considered by the RO in 
its initial decision, and thus are not new.  Likewise, the 
veteran's personal testimony merely reflected his personal 
account of his medical history and service background, which 
is cumulative and redundant of contentions already raised 
and considered by the RO in the previous decision.  Thus is 
not new evidence.  

The Board further observes that while the Walmart 
prescription list and VA treatment records do represent new 
evidence, they do not represent material evidence.  In this 
sense, the Board notes that these records do not contain 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable 
possibility of substantiating the veteran's claim.  The 
unestablished facts necessary to substantiate the claim are 
1) the veteran had a chronic headache disorder in service or 
during an applicable presumption period and still has a 
chronic headache disorder; or 2) that a chronic headache 
disorder is shown by competent medical evidence to be 
causally linked to his military service.  

The Board notes that the mere prescriptions themselves would 
only confirm treatment for pain, but would not, by their 
very nature, provide any opinion as to etiology of such 
pain.  The VA records show continued complaints of daily 
headaches and the veteran's report of a head injury during 
service.  These records do not, however, include objective 
medical evidence that a head trauma indeed occurred during 
the veteran's military service; or that he had a chronic 
headache disorder diagnosed during service which has 
continued until presently.  

Moreover, the VA outpatient records do not relate to an 
unestablished fact necessary to substantiate the claim.  In 
other words they do not represent medical evidence showing a 
causal link between a headache disorder and the veteran's 
military service.  In fact, they have the opposite effect.  
They confirm the VA examiner's tentative conclusion that the 
veteran's current headache disorder is due to the use of 
anagelsic medication, not to a head trauma in service.  
Pertinent records from the neurology clinic dated in 
November 2001, December 2002, and May 2003 indicate that the 
veteran's use of narcotics for his lower back pain is the 
cause of his chronic headaches.  The records also reflect 
that the veteran was counseled about the correlation between 
the particular narcotics taken for his low back pain and his 
chronic headaches; however chose not to consider alternative 
treatment with non-narcotic medication.  Thus, this new 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim; and it is not material.  

Therefore, the Board finds that the veteran has not 
submitted both new and material evidence to reopen a claim 
of entitlement to service connection for headaches, claimed 
as a residual of a head injury; and thus the claim is not 
reopened.


ORDER

New and material evidence has not been submitted, and the 
claim for entitlement to service connection for headaches, 
claimed as a residual of a head injury is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


